DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claim(s) 1-7 and 12, drawn to a distributed sensor system of CMOS chips.
Group 2, claim(s) 8-11, drawn to a system of implanted chips connected to a skin patch antenna.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of group 1 is a distributed sensor system of CMOS chips and the special technical feature of group 2 is a chip communicating with a skin patch transceiver. The chips that are a common feature to both inventions are not novel, because they are taught in US Patent Publication 2014/0303452 to Ghaffari.
During a telephone conversation with Daniel Holmander on 5/17/2022 a provisional election was made without traverse to prosecute the invention of group 1, claims 1-7 and 12.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 12 is objected to because of the following informalities:
Regarding claim 12, line one of the claim reads “the unit is hermetically sealed unit with on or more…”. This should read, “the unit is a hermetically sealed unit with one or more….  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenstein et al. (WO 2016/187254), hereinafter Rosenstein.
Regarding claim 1, Rosenstein discloses a system comprising: a distributed sensor system (Rosenstein, ¶[0087], active electronic chiplets are the sensors, for use in brain sensing/stimulation as a distributed network) of complementary metal-oxidesemiconductor (CMOS) untethered microelectronic chiplets forming a network of individual neural interfacing nodes in a cortex for active neural recording and electrical microstimulation (Rosenstein, ¶[0036], ¶[0024], it is contemplated to implant populations of untethered microelectronic chiplets as a network of individual nodes for active neural recording and electrical microstimulation; ¶[0026], the chiplets are in the brain, including specific layers of the cortex, ¶[0040], the chiplets are ASIC chips that may be CMOS chips).
Regarding claim 2, Rosenstein discloses that each of the microelectronic chiplets comprises a hermetically sealed unit (Rosenstein, ¶[0040], the entire braindrop can be hermetically sealed) including a radio frequency (RF) power-harvesting circuit (Rosenstein, Fig. 3, ¶[0051],RF Energy Harvesting and Electromagnetics: RF-to-DC Energy Conversion: Maximizing the efficiency of conversion of RF power delivered to the antenna into DC power available for circuit operation is provided), neural sensing microelectronics (Rosenstein, ¶[0043], biphasic stimulation module 310 can control positive electrode 311 and negative electrode 312 ... Electrodes 311 and 312 can also be used to sense electrical signals passing through surrounding neurons or other types of body tissue) and a telecommunications circuit (Rosenstein, ¶[0025], RF telecommunications to communicate with the ensemble of chiplets, ¶[0044], chiplets can also transmit their sensed data to an external transceiver via backscatter modulation).
Regarding claim 4, Rosenstein teaches a system comprising: a distributed sensor system (Rosenstein, ¶[0087], implanted microscale "points" of physiological sensing and stimulation) of CMOS neurograins (Rosenstein, ¶[0026], microscale electronic chiplets 104 ("braindrops"); ¶[0040], the braindrops are ASIC circuits with CMOS architecture) that provide a high density network of autonomous implantable neural sensors (Rosenstein, ¶[0082], a value of D=5mm [distance between chiplets/neurobrains/braindrops] and R= 1 mm [radius] can provide the best result for high density of chiplets; ¶[0024], untethered microelectronic chiplets as a network of individual nodes for active neural recording and electrical microstimulation).
Regarding claim 5, Rosenstein teaches that the CMOS neurograins are organized into a two-dimensional (2-D) grid (Rosenstein, ¶[0090], FIG. 12A shows an embodiment in which a planar array of braindrop chiplets 1204 can be embedded within a flexible polyimide film 1202) that freely float in a cerebrospinal fluid (CSF) surrounding a human brain (Rosenstein, Fig. 2, ¶[0085], chiplets move randomly in a fluid environement, namely, in CSF, because they are located in the brain, ¶[0084]).
Regarding Claim 6, Rosenstein teaches that each of the CMOS neurograins comprises a dedicated radio frequency (RF) micro-antenna (Rosenstein, ¶[0025], the chiplets can use microscale antennas; Fig. 3, ¶[0040] schematic 340 depicts how the neural recording electrode and RF antenna terminal can be placed on a chiplet), an analog front-end circuit (Rosenstein, ¶[0041], Fig. 3, an analog functional block 300c), a networking circuit (Rosenstein, ¶[0025], RF telecommunication strategies for communication with the ensemble of chiplets; ¶[0044], Chiplets can also transmit their sensed data to an external transceiver via backscatter modulation) and backscatter circuit (Rosenstein, ¶[0041], Fig. 3, backscatter modulator 303).
Regarding claim 12, Rosenstein teaches that the unit is a hermetically sealed unit with one or more thin-layer dielectric coatings (Rosenstein, ¶[0092],  planar chiplets (200-300 gm diameter) are hermetically embedded within thin (<100 gm) biocompatible (polyimide) planar polymer sheets for mechanical flexibility conforming to cortical contours; ¶[0015], FIG. 9 shows examples of coated samples).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenstein in view of Mann (US Patent No. 5,948,006), hereinafter Mann.
Regarding claim 3, Rosenstein teaches external electronics to enable wireless powering of the microelectronic chiplets, real-time read-out of neural data (Rosenstein, ¶[0025], receiving electronics enable real-time read-out of neural activity via modulated backscattered RF radiation from braindrops ensembles on a timescale of less than 1 ms), and write-in of neural modulation (Rosenstein, ¶[0026], read-out capability for targeted neural circuit information as well as imposing patterned micro-stimulation ("write-in") on these circuits). Rosenstein does not teach that a skin patch comprises external electronics to accomplish this. Mann teaches transcutaneous transmission patches (Mann, Abstract), including a skin patch, the skin patch comprising the external electronics (Mann, col. 4 lines 25-31, the transcutaneous transmission patch of the present invention provides a self-contained device including a power source, electronic control circuitry, and transmission coil that is compatible with many types of implanted devices, e.g., microstimulators, tissue stimulators, sensors, pumps, and the like. The transcutaneous transmission patch is self-adhering to the skin). It would have been obvious to one having ordinary skill in the art to modify Rosenstein with the teaching of Mann for the purpose of using an external device that is easy to apply and remove, unobtrusive, can be made in variety of colors or shapes, is disposable and inexpensive and that may also be recycled and reused (Mann, col 4, lines 31-35).
Regarding claim 7, Rosenstein teaches that each of the CMOS neurograins is powered by inductive coupling with an antenna contained in an external component (Rosenstein, ¶[0056], the system is capable of inductively powering neural devices using electromagnetic energy transmitted transcutaneously from an antenna external to the subject's body to the neural devices implanted in the subject's body). Rosenstein does not teach that the external component is an epidermal skinpatch. Mann teaches a system for communicating with internal components wherein the external component is an epidermal skinpatch (Mann, col. 4 lines 25-31, the transcutaneous transmission patch of the present invention provides a self-contained device including a power source, electronic control circuitry, and transmission coil that is compatible with many types of implanted devices, e.g., microstimulators, tissue stimulators, sensors, pumps, and the like). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Rosenstein with the teaching of Mann for the purpose of using an external device that is easy to apply and remove, unobtrusive, can be made in variety of colors or shapes, is disposable and inexpensive and that may also be recycled and reused (Mann, col 4, lines 31-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin M Piateski whose telephone number is (571)270-7429. The examiner can normally be reached 9 AM - 5 PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Erin M Piateski/Primary Examiner, Art Unit 3792